Exhibit 10.2

EXECUTION VERSION

 

BANK OF MONTREAL    CITIZENS BANK, N.A.   

HSBC BANK

CANADA

   CANADIAN IMPERIAL BANK OF COMMERCE

100 King Street West

4th Floor

Toronto, ON

M5X 1H3

  

28 State Street

Boston, MA 02109

  

70 York St.

Toronto, ON

M5J 1S9

  

161 Bay Street

Toronto, ON

M5J 2S8

BMO CAPITAL MARKETS CORP.

3 Times Square

New York, NY 10036

CONFIDENTIAL

July 26, 2017

Mitel Networks Corporation

Mitel US Holdings, Inc.

350 Legget Drive

Kanata, Ontario K2K 2W7

Attention: Steve Spooner, Chief Financial Officer

Re: $300 Million Incremental Term Loan Facility

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of March 9, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Mitel US Holdings, Inc., a Delaware
corporation, as the U.S. Borrower (the “U.S. Borrower”), Mitel Networks
Corporation, a corporation organized under the laws of Canada (“Parent” or the
“Canadian Borrower” and, together with the U.S. Borrower, the “Borrowers” or
“you”, and each individually, a “Borrower”), the several banks and other
financial institutions or entities from time to time party thereto (the
“Lenders”) and Citizens Bank, N.A., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Except as expressly provided herein,
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.

You have advised Bank of Montreal (“BMO”) and BMO Capital Markets Corp.
(“BMOCMC”; together with BMO, collectively, the “BMO Parties”), Citizens Bank,
N.A. (“Citizens Bank”), HSBC Bank Canada (“HSBC”), Canadian Imperial Bank of
Commerce (“CIBC”, together with the BMO Parties, Citizens Bank and CIBC,
collectively, the “Commitment Parties” or “us”) that the U.S. Borrower intends
to acquire (the “Acquisition”) certain capital stock of ShoreTel, Inc. (the
“Acquired Company”) pursuant to the Agreement and Plan of Merger, dated as of
the date hereof (the “Merger Agreement”), by and among Mitel US Holdings, Inc.,
Shelby Acquisition Corporation, ShoreTel, Inc. and Mitel Networks Corporation.
You have further advised us that you seek an amendment (the “Amendment”) to the
Credit Agreement to (a) establish an Incremental Term Loan to be structured as a
“term B” loan in an aggregate principal amount of up to $300 million pursuant to
Section 5.15 of the Credit Agreement (the “Incremental Facility”), the proceeds
of which may be used to (i) consummate the Acquisition, (ii) repay outstanding
Revolving Credit Loans and (iii) pay fees and expenses incurred in connection
with the Transactions (as defined below) and (b) make certain other amendments
to the Credit Agreement, all as more fully described in the Summary of Terms and
Conditions attached hereto as Annex A (the “Term Sheet”). The Incremental
Facility, the Acquisition, the Amendment and the other transactions contemplated
hereby are hereinafter referred to collectively as the “Transactions”.



--------------------------------------------------------------------------------

 

Mitel Networks Corporation

Mitel US Holdings, Inc.

July 26, 2017

Page 2

 

COMMITMENT

Based upon and subject to the foregoing and subject to the terms and conditions
set forth in this Commitment Letter (together with the Term Sheet and the
Conditions Annex attached hereto as Annex B, the “Commitment Letter”), (a) BMO
(individually or together with one or more of its affiliates) is pleased to
confirm its several, but not joint, commitment (the “BMO Commitment”) to provide
up to $85,000,000 of the Incremental Facility to the Borrowers, (b) Citizens
Bank (individually or together with one or more of its affiliates) is pleased to
confirm its several, but not joint, commitment (the “Citizens Bank Commitment”)
to provide up to $85,000,000 of the Incremental Facility to the Borrowers,
(c) HSBC (individually or together with one or more of its affiliates) is
pleased to confirm its several, but not joint, commitment (the “HSBC
Commitment”) to provide up to $85,000,000 of the Incremental Facility to the
Borrowers, (d) CIBC (individually or together with one or more of its
affiliates) (together with BMO, Citizens Bank, HSBC, the “Committed Lenders,”
and together with the additional banks, financial institutions and other
entities committing to the Incremental Facility, collectively, the “Incremental
Lenders”) is pleased to confirm its several, but not joint, commitment (the
“CIBC Commitment” and together with the BMO Commitment, the Citizens Bank
Commitment and the HSBC Commitment, collectively, the “Commitments”) to provide
up to $45,000,000 of the Incremental Facility to the Borrowers and (e) each of
the Committed Lenders hereby agrees to consent to the Amendment on the terms set
forth in the Term Sheet attached hereto. The Commitments of the Commitment
Parties hereunder will be reduced on a dollar-for-dollar basis by the amount of
any corresponding commitments received through syndication from the other
Incremental Lenders.

Subject to the provisions of the Syndication section below, you shall have the
right, at any time until ten business days after the date of this Commitment
Letter to obtain commitments from additional banks, financial institutions and
other entities (the “Additional Commitment Parties”) to assume the rights and
obligations of the applicable Commitment Parties’ Commitments hereunder on a
ratable basis in respect of up to 20% of the commitments under the Incremental
Facility pursuant to joinder documentation reasonably acceptable to the Lead
Arrangers; provided that no such Additional Commitment Party shall receive the
benefit of more favorable economics than those allocated to any of the
Commitment Parties hereunder. The applicable Commitment Parties’ commitments
(and any commitment held by any and all lenders to which applicable Commitment
Parties’ assign a portion of their respective commitments in accordance with the
terms hereof prior to the execution of such documentation other than to
Additional Commitment Parties) shall be reduced pro rata by the aggregate amount
of commitments held by the applicable Additional Commitment Parties.

Effective upon your agreement to and acceptance of this Commitment Letter and
continuing until the earlier of (x) the date the Lead Arrangers have achieved a
Successful Syndication (as defined in the Fee Letter) and (y) 60 days after the
closing date of the Incremental Facility (the “Amendment Closing Date”), the
Borrowers will not, nor will they permit any subsidiary of any Borrower to,
solicit, initiate, entertain or permit, or enter into any discussions with any
other bank, investment bank, financial institution, person or entity in respect
of any structuring, arranging, underwriting, offering, placing, or syndicating
of all or any portion of the Incremental Facility unless agreed to in writing by
the Lead Arrangers, or any other debt financing similar to or in competition
with, or as a replacement of, all or any portion of the Incremental Facility.



--------------------------------------------------------------------------------

 

Mitel Networks Corporation

Mitel US Holdings, Inc.

July 26, 2017

Page 3

 

CONDITIONS TO COMMITMENT

The Commitments hereunder and the obligation of each Commitment Party to provide
the services described herein are subject only to satisfaction of the following
conditions precedent: (a) your written acceptance and compliance with the terms
and conditions of a letter from the Commitment Parties to you (as amended or
otherwise modified and in effect from time to time, the “Fee Letter”) pursuant
to which you agree to pay, or cause to be paid, to each Commitment Party, for
its account and, if applicable, for the account of the Lenders, certain fees and
expenses and to fulfill certain other obligations in connection with the
Incremental Facility as more particularly set forth therein and (b)the
satisfaction of the conditions set forth in the Conditions Annex.

SYNDICATION

It is agreed that Citizens Bank will continue to act as Administrative Agent for
the Lenders and BMOCMC will act as left lead arranger and joint book runner (in
such capacity, the “Left Lead Arranger”) of the syndication effort for the
Incremental Facility and will have “left” placement on and will appear on the
top left of any Information Materials (as defined below) and all other offering
or marketing materials in respect of the Incremental Facility and will perform
the roles and responsibilities conventionally understood to be associated with
such “left” placement. It is agreed that each of Citizens Bank, HSBC and CIBC
will act as a joint lead arranger and joint bookrunner (together with the Left
Lead Arranger, in such capacity, the “Lead Arrangers”). In connection with such
syndication effort, the Lead Arrangers, in consultation with you, will manage
and control all aspects of the syndication, including, without limitation,
making decisions as to the selection and number of institutions to be approached
and when such institutions will be approached, when commitments will be
accepted, which institutions will participate, the allocations of commitments
among syndicate Lenders and the amount and distribution of fees payable to
syndicate Lenders. The Lead Arrangers shall have the right, in consultation with
you, to award titles to other co-agents or arrangers who are Lenders that
provide (or whose affiliates provide) commitments in respect of the Incremental
Facility; provided, that no other agent, co-agent or arranger other than the
Lead Arrangers will have rights in respect of the management of the syndication
of the Incremental Facility.

Each of the Commitment Parties reserves the right, subject to the terms set
forth above, prior to or after the execution of the Amendment, and as part of
any syndication thereof or otherwise, to arrange for the assignment of all or a
portion of the Commitments to one or more financial institutions that will
become Incremental Lenders and be party to the Credit Agreement; provided that,
but subject to the ability to retain Additional Commitment Parties, (i) no Lead
Arranger shall be relieved, released or novated from its obligations hereunder
(including, subject to the satisfaction of the conditions set forth herein), its
obligation to fund the Incremental Facility on the Amendment Closing Date,
(ii) no assignment or novation by any Lead Arranger shall become effective as
between you and such Lead Arranger with respect to all or any portion of any
Lead Arranger’s commitments in respect of the Incremental Facility until funding
of the Incremental Faculty, and (iii) unless you otherwise agree in writing,
each Lead Arranger shall retain exclusive control over all rights and
obligations with respect to its Commitment in respect of the Incremental
Facility, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until after the Amendment Closing Date has
occurred. In addition, in connection with any such syndication, you acknowledge
that the Lead Arrangers may allocate a portion of the fees payable under the Fee
Letter to such other Lenders, including any Incremental Lender. It is agreed,
however, that no Lender, including any Incremental Lender, will receive
compensation from or on behalf of you or the Acquired Company outside the terms
contained herein and in the Term Sheet and the Fee Letter in order to provide
its commitment to participate in the Incremental Facility.



--------------------------------------------------------------------------------

 

Mitel Networks Corporation

Mitel US Holdings, Inc.

July 26, 2017

Page 4

 

You understand that the Lead Arrangers intend to commence the syndication
efforts immediately, and the Lead Arrangers reserve the right to conduct
syndication both before and after the Amendment Closing Date. Until the earlier
of (x) the date the Lead Arrangers have achieved a Successful Syndication and
(y) 60 days after the Amendment Closing Date, you agree to (and agree to use
commercially reasonable efforts to cause appropriate members of management of
the Acquired Company to) actively assist the Lead Arrangers in completing a
timely and orderly syndication of the Incremental Facility that is mutually
satisfactory to the Lead Arrangers and you. Such assistance shall include, but
not be limited to, (a) direct contact during the syndication between senior
management and representatives of Borrowers and using your commercially
reasonable efforts to arrange for direct contact during the syndication between
senior management and representatives of the Acquired Company, on the one hand,
and the prospective Incremental Lenders, on the other hand, in all such cases at
times mutually agreed upon, (b) assistance in the preparation of a confidential
information memoranda for the Incremental Facility and other marketing materials
to be used in connection with the syndication thereof, (c) the hosting, with the
Lead Arrangers, of one or more meetings of prospective Incremental Lenders at
times and locations mutually agreed upon and (d) using commercially reasonable
efforts to ensure that the syndication efforts benefit materially from the
existing lending relationships of the Borrowers. Each Lead Arranger reserves the
right to engage the services of its affiliates in furnishing the services to be
performed by such Lead Arranger as contemplated herein and to allocate (in whole
or in part) to any such affiliates any fees payable to them in such manner as
they and their affiliates may agree in their sole discretion. You agree that
each Lead Arranger may, subject to the “Confidentiality” section of this
Commitment Letter, share with its affiliates and advisors any information
related to the Borrowers or any of their respective subsidiaries or affiliates
and the Incremental Facility or any other matter contemplated hereby, on a
confidential basis.

OTHER SERVICES

Nothing contained herein shall limit or preclude any Commitment Party or any of
its affiliates from carrying on any business with, providing banking or other
financial services to, or from participating in any capacity, including as an
equity investor, in any party whatsoever, including, without limitation, any
competitor, supplier or customer of the Borrowers or any of their affiliates, or
any other party that may have interests different than or adverse to such
parties.

You acknowledge that each Commitment Party and its affiliates (the “Lead
Arranger Parties”) may be providing debt financing, equity capital or other
services to other companies with which you, the Acquired Company or your or
their affiliates may have interests that conflict regarding the Transactions and
otherwise, that the Lead Arranger Parties may act, without violating their
contractual obligations to you, as they deem appropriate with respect to such
other companies, and that the Lead Arranger Parties have no obligation in
connection with the Transactions to use, or to furnish to the Borrowers or their
subsidiaries, confidential information obtained from other companies or
entities. You further acknowledge and agree that in connection with all aspects
of the Transactions and this Commitment Letter, (a) you and your affiliates, on
the one hand, and any Commitment Party, on the other hand, have an arm’s length
business relationship, (b) that no Commitment Party has any fiduciary obligation
to you and (c) that no Commitment Party has been or will be acting as an agent
or fiduciary of, or for or on behalf of, you or any of your affiliates. The
provisions of this paragraph shall survive closing of the Incremental Facility
and any termination of this Commitment Letter.



--------------------------------------------------------------------------------

 

Mitel Networks Corporation

Mitel US Holdings, Inc.

July 26, 2017

Page 5

 

INFORMATION

You hereby represent and warrant that (a) all written information, (other than
the Projections (as defined below), forward looking information and information
of a general economic or industry specific nature) which has been or is
hereafter made available to the Administrative Agent, the Lead Arrangers or the
Lenders by you, your subsidiaries or affiliates or any of your or their
respective representatives in connection with the Transactions (“Information”),
when taken as a whole, is or will be, when furnished, correct in all material
respects and does not or will not, when furnished, contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements contained therein not materially misleading in light of circumstances
under which such statements are made (after giving effect to all supplements and
updates provided thereto) and (b) all financial projections and other forward
looking information concerning you and your subsidiaries and the Acquired
Company that have been or are hereafter made available to the Administrative
Agent, the Lead Arrangers, or the Incremental Lenders by you, your subsidiaries
or affiliates or any of your or their respective representatives in connection
with the Transactions (the “Projections”) have been or will be prepared in good
faith based upon assumptions that you believe to be reasonable at the time made
and at the time such Projections are made available to the Administrative Agent,
the Lead Arrangers or the Lenders, as applicable, it being understood by the
Administrative Agent, the Lead Arrangers and the Lenders that such Projections
are as to future events and are not to be viewed as facts, such Projections are
subject to significant uncertainties and contingencies and that actual results
during the period or periods covered by any such Projections may differ
significantly from the projected results, and that no assurance can be given
that the projected results will be realized. You agree to furnish the
Administrative Agent and the Lead Arrangers with such customary Information and
Projections as the Administrative Agent and the Lead Arrangers may reasonably
request that is available to you and to supplement the Information and the
Projections from time to time until the Amendment Closing Date and, if we so
request, until the earlier of (x) the date the Lead Arrangers have achieved a
Successful Syndication and (y) 60 days after the Amendment Closing Date so that
the representation and warranty in the preceding sentence is correct in all
material respects on such date (including, without limitation, updating the
Projections to the extent you become aware that such Projections have become
materially inaccurate or have been prepared based upon assumptions that you
believe are no longer reasonable). In arranging and syndicating the Incremental
Facility, the Lead Arrangers will be using and relying on the Information and
the Projections without independent verification thereof.



--------------------------------------------------------------------------------

 

Mitel Networks Corporation

Mitel US Holdings, Inc.

July 26, 2017

Page 6

 

Upon the Administrative Agent’s or the Lead Arrangers’ request, you will
(a) provide, and cause your affiliates and advisors to provide (and use
commercially reasonable efforts to cause the Acquired Company to provide), all
information reasonably requested to assist the Administrative Agent, the Lead
Arrangers and each Incremental Lender in their evaluation of the Transactions,
(b) provide to the Administrative Agent and the Lead Arrangers and cause your
affiliates and advisors to, and use commercially reasonable efforts to the
extent practical, appropriate and reasonable, to cause the Acquired Company to,
provide such customary Information, Projections, and other marketing materials
and presentations (collectively, the “Informational Materials”) as the
Administrative Agent and the Lead Arrangers may reasonably request and that is
available to you and assist in the preparation of such materials for use in
connection with marketing and presentation of the Incremental Facility,
(c) designate Informational Materials (i) that are either available to the
public or not material with respect to you, the Acquired Company or any of their
respective securities for purposes of United States federal, state and foreign
securities laws as “Public Information” and (ii) that are not Public Information
as “Private Information,”, (d) clearly and conspicuously mark Informational
Materials designated as Public Information as “PUBLIC” and (e) review the
Informational Materials, which the Administrative Agent and the Lead Arrangers
shall make available to you, and confirm or designate to the Administrative
Agent, the Lead Arrangers and any Incremental Lender, Informational Material as
Public Information or Private Information. You agree (whether or not any
Informational Materials are marked “PUBLIC”) that Informational Materials made
available to prospective Public Lenders in accordance with this Commitment
Letter shall not contain Private Information. If requested, you will (i) assist
us in preparing an additional version of the Informational Materials not
containing Private Information to be distributed to prospective Public Lenders
and (ii) provide us with a customary authorization letter permitting us to share
the Informational Materials to prospective Public Lenders in accordance with
this Commitment Letter and certifying that such authorization letter does not
contain Private Information.

You hereby authorize and agree, on behalf of yourself and your affiliates, that
the Administrative Agent and the Lead Arrangers, may make available the
Informational Materials to the potential Lenders in accordance with their
standard loan syndication practices (whether transmitted electronically by
posting on IntraLinks®, Syndtrak®, website, e-mail or by other comparable
electronic means (collectively, the “Electronic Means”) or made available orally
or in writing, including at prospective Lender meetings). Potential Incremental
Lenders, who identify themselves as “public lenders” for the purpose of
compliance with securities laws, may choose not to receive Private Information
and potential Incremental Lenders who determine that they are permitted for
purpose of compliance with securities laws to receive Private Information, and
who have identified themselves as such, may access Private Information.

EXPENSES

You agree to (a) pay or reimburse each Commitment Party and its affiliates, from
time to time on demand, for all of their reasonable out-of-pocket expenses
(including, without limitation, due diligence expenses, communication costs and
all CUSIP fees for registration with the Standard & Poor’s CUSIP Service Bureau
(the “CUSIP Bureau”)) incurred in connection with the Transactions, and (b) pay
the reasonable and documented fees and expenses of counsel to the Commitment
Parties, in each case whether or not the Incremental Facility are closed or any
credit is extended thereunder. The provisions of this paragraph shall survive
closing of the Incremental Facility and any termination of this Commitment
Letter.



--------------------------------------------------------------------------------

 

Mitel Networks Corporation

Mitel US Holdings, Inc.

July 26, 2017

Page 7

 

INDEMNIFICATION

You agree to indemnify and hold harmless each Commitment Party and its
affiliates, directors, officers, employees, agents, advisors and representatives
(collectively, the “Indemnified Parties”) from and against any and all actions,
suits, losses, claims, damages, liabilities and expenses of any kind or nature,
joint or several, to which such Indemnified Parties may become subject, related
to or arising out of or in connection with any matter contemplated by this
Commitment Letter, the Fee Letter or any of the Transactions, including, without
limitation, the execution of definitive credit documentation, the syndication
and closing of the Incremental Facility, or the use or contemplated use of
proceeds of the Incremental Facility, and will reimburse the Indemnified Parties
for all reasonable out-of-pocket expenses (including the reasonable and
documented out-of-pocket fees, charges and disbursements of counsel, which shall
be limited to one U.S. counsel and one Canadian counsel (in addition to up to
one local counsel in each applicable local jurisdiction) for all Indemnified
Persons and, solely in the case of an actual or perceived conflict of interest,
one additional counsel in each applicable jurisdiction to the affected
Indemnified Party who have informed you of such conflict and thereafter retains
such additional counsel) on demand as they are incurred in connection with the
investigation of, preparation for, or defense of any pending or threatened claim
related to any matter subject to this indemnification or any action or
proceeding arising therefrom; provided, however, that no Indemnified Party shall
have any right to indemnification for any of the foregoing to the extent
determined by a final and nonappealable judgment of a court of competent
jurisdiction to have resulted from its own gross negligence, bad faith or
willful misconduct. You shall not, without the prior written consent of each
Indemnified Party affected thereby (which consent will not be unreasonably
withheld), settle any threatened or pending claim or action that would give rise
to the right of any Indemnified Party to claim indemnification hereunder unless
such settlement (a) includes a full and unconditional release of all liabilities
arising out of such claim or action against such Indemnified Party and (b) does
not include any statement as to or an admission of fault, culpability or failure
to act by or on behalf of any Indemnified Party. You also agree that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to you or your subsidiaries or affiliates or to
your or their respective equity holders or creditors for any special, indirect,
consequential or punitive, damages arising out of, related to or in connection
with this Commitment Letter, the Fee Letter, the Incremental Facility or the
transactions contemplated hereby. Neither this Commitment Letter nor the Fee
Letter is intended to confer any obligations to or benefits upon any third
party. The provisions of this paragraph shall survive closing of the Incremental
Facility and any termination of this Commitment Letter.

CONFIDENTIALITY

Except as required by law or legal process (in which case, you shall promptly
notify us, in advance, to the extent lawfully permitted to do so), neither you
nor any of your affiliates is authorized to show or circulate this Commitment
Letter, the Fee Letter or the Term Sheet, or disclose the contents hereof or
thereof, to any other person or entity, other than to your affiliates,
directors, officers, legal counsel and financial advisors, whether in connection
with the Incremental Facility or otherwise; provided that (x) you may disclose
this Commitment Letter and the contents hereof (but not the Fee Letter or the
contents thereof other than pursuant to clause (i) and (v) below and only if
redacted in a manner reasonably satisfactory to the Administrative Agent and the
Lead Arrangers) (i) in any syndication or other marketing materials, prospectus
or other offering memorandum, or any public or regulatory filing in each case
relating to the Incremental Facility, (ii) to any rating agencies, (iii) to
potential debt providers in coordination with us to obtain commitments to the
Incremental Facility from such potential debt providers, (iv) to the extent such
information becomes publicly available other than by reason of improper
disclosure by you in violation of any confidentiality obligations hereunder and
(v) to parties to the Merger Agreement and their advisors, and (y) you may
disclose the aggregate amounts contained in the Fee Letter as part of the
Projections, pro forma information or a generic disclosure of aggregate sources
and uses related to fee amounts related to the Transactions to the extent
customary or required in offering and marketing materials for the Incremental
Facility or to the extent customary or required in any public or regulatory
filing relating to the Transactions; provided, further that the foregoing
restrictions shall cease to apply (except in respect of the Fee Letter and the
contents thereof) after the Amendment Closing Date. The provisions of this
paragraph shall survive closing of the Incremental Facility and any termination
of this Commitment Letter.



--------------------------------------------------------------------------------

 

Mitel Networks Corporation

Mitel US Holdings, Inc.

July 26, 2017

Page 8

 

Each Commitment Party shall use all non-public information received by it and
its affiliates in connection with this Commitment Letter and the Transactions
solely for the purposes of negotiating, evaluating and consulting on the
Transactions and providing the services that are the subject of this Commitment
Letter and shall treat confidentially, together with the terms and substance of
this Commitment Letter and the Fee Letter, all such information; provided,
however, the Commitment Parties may disclose any such information (i) to any
Incremental Lenders or participants or prospective Incremental Lenders or
participants, (ii) in any legal, judicial, administrative proceeding or other
compulsory process or otherwise as required by applicable law or regulations (in
which case, the Commitment Parties shall, to the extent permitted by law, inform
you promptly in advance thereof), (iii) upon the request or demand of any
regulatory authority having jurisdiction over the Commitment Parties or their
affiliates (in which case the Commitment Parties shall, except with respect to
any audit or examination conducted by bank accountants or any governmental bank
regulatory or other regulatory or self-regulatory authority exercising
examination or regulatory authority, promptly notify you, in advance, to the
extent lawfully permitted to do so), (iv) to the affiliates, employees, legal
counsel, independent auditors, professionals and other experts or agents of the
Commitment Parties who need to know such information in connection with the
Transactions and who are informed of the confidential nature of such information
and are or have been advised of their obligation to keep information of this
type confidential, (v) to the extent any such information becomes publicly
available other than by reason of disclosure by the Commitment Parties in breach
of this Commitment Letter, (vi) for purposes of establishing a “due diligence”
defense or to enforce their respective rights under the Commitment Letter or
under the Fee Letter, (vii) to Gold Sheets and other similar bank trade
publications, with such information to consist of deal terms and other
information customarily found in such publications and (viii) to the extent
necessary, in connection with obtaining ratings from S&P and Moody’s or a
published CUSIP from the CUSIP Bureau. You also consent to the publication by
the Commitment Parties of customary advertising material using the name or logo
of you or any of your subsidiaries.



--------------------------------------------------------------------------------

 

Mitel Networks Corporation

Mitel US Holdings, Inc.

July 26, 2017

Page 9

 

The Commitment Parties shall have the right to review and approve (with such
approval not to be unreasonably withheld or delayed and subject to disclosure
requirements binding upon you under applicable law, rules or regulations,
including stock exchange rules) any public announcement or public filing made by
you or your representatives after the date hereof relating to the Incremental
Facility or to the Commitment Parties in connection therewith, before any such
announcement or filing is made.

The Commitment Parties hereby notify you that, pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 107-56 (signed into law on October 26,
2001) (the “Patriot Act”), they are required to obtain, verify and record
information that identifies the Borrower, which information includes the name,
address, tax identification number and other information regarding the Borrower
that will allow the Commitment Parties and the other Lenders to identify the
Borrower in accordance with the Patriot Act. This notice is given in accordance
with the requirements of the Patriot Act and is effective as to the Commitment
Parties and each Lender.

GOVERNING LAW AND MISCELLANEOUS PROVISION

This Commitment Letter (including the Term Sheet attached hereto) and the Fee
Letter (a) shall be governed by and construed in accordance with the internal
laws of the State of New York, without regard to any principle of conflicts of
law that could require the application of any other law, (b) constitutes the
entire agreement between the parties relating to the subject matter hereof and
thereof and supersedes any previous agreement, written or oral, between the
parties with respect to the subject matter hereof and thereof, (c) shall be
binding upon and shall inure to the benefit of the respective successors and
assigns of the parties hereto, subject to the proviso in the Syndication section
above, but shall not be assigned in whole or in part by you without the prior
written consent of the Commitment Parties, (d) may not be amended or any
provision hereof waived or modified except by an instrument in writing signed by
each of the parties hereto, (e) is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits on, or create any
rights in favor of, any other person or entity and (f) may be executed and
delivered in any number of counterparts, each of which shall constitute an
original and all of which, when taken together, shall constitute one agreement.
Delivery of an executed counterpart hereto by facsimile or electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart hereof. The provisions of this paragraph shall survive
closing of the Incremental Facility and any termination of this Commitment
Letter.

VENUE AND SUBMISSION TO JURISDICTION

The parties hereto consent and agree that the state or federal courts located in
New York County, State of New York, shall have exclusive jurisdiction to hear
and determine any claims or disputes between or among any of the parties hereto
pertaining to this Commitment Letter, the Fee Letter, the Transactions, any
other transaction relating hereto or thereto, and any investigation, litigation,
or proceeding in connection with, related to or arising out of any such matters;
provided, that the parties hereto acknowledge that any appeal from those courts
may have to be heard by a court located outside of such jurisdiction. The
parties hereto expressly submit and consent in advance to such jurisdiction in
any action or suit commenced in any such court, and hereby waive any objection,
which each of the parties may have based upon lack of personal jurisdiction,
improper venue or inconvenient forum.



--------------------------------------------------------------------------------

 

Mitel Networks Corporation

Mitel US Holdings, Inc.

July 26, 2017

Page 10

 

WAIVER OF JURY TRIAL

THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS COMMITMENT LETTER, THE FEE LETTER, THE TRANSACTIONS AND ANY
OTHER TRANSACTION RELATED HERETO OR THERETO. THIS WAIVER APPLIES TO ANY ACTION,
SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.

ACCEPTANCE AND EXPIRATION OF COMMITMENT

This Commitment Letter shall terminate at 5:00 p.m. (Eastern Time) on July 27,
2017, unless this Commitment Letter and Fee Letter are accepted by you in
writing prior to such time, whereupon the Commitment Letter and Fee Letter shall
become binding agreements. In the event that, (x) the Amendment Closing Date
does not occur on or before the date that is 5 Business Days after the date
which is 120 days from the date of the Commitment Letter, (y) the Merger
Agreement is validly terminated in accordance with its terms prior to
consummation of the Acquisition or (z) there is a material breach of this
Commitment Letter or the Fee Letter by you, then this Commitment Letter and the
commitments and undertakings of the Commitment Parties hereunder shall
automatically terminate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign this Commitment Letter
and return it to the Commitment Parties, together with an executed copy of the
Fee Letter.

 

Sincerely,

BMO CAPITAL MARKETS CORP.,

as a Commitment Party and Left Lead Arranger

By:   /s/ Bryan Rolfe Name:   Bryan Rolfe Title:   Managing Director

 

BANK OF MONTREAL,

as a Commitment Party

By:   /s/ Jeff Cowan Name:   Jeff Cowan Title:   Vice President



--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A.,

as a Commitment Party, as Administrative Agent and Lead Arranger

By:   /s/ Sudip Dhingra Name:   Sudip Dhingra Title:   Director By:   /s/ John
Sidarous Name:   John Sidarous Title:   Managing Director



--------------------------------------------------------------------------------

HSBC BANK CANADA,

as a Commitment Party and Lead Arranger

By:   /s/ My Le Name:   My Le Title:   Director, Global Banking By:   /s/ Shu
Wai Chu Name:   Shu Wai Chu Title:   Vice President



--------------------------------------------------------------------------------

 

CANADIAN IMPERIAL BANK OF COMMERCE,

as a Commitment Party and Lead Arranger

By:   /s/ Stephen Redding Name:   Stephen Redding Title:   Managing Director By:
  /s/ Brad Kay Name:   Brad Kay Title:   Authorized Signatory



--------------------------------------------------------------------------------

Agreed to and accepted as of

the date first above written:

 

MITEL NETWORKS CORPORATION By:   /s/ Steven Spooner Name:   Steven Spooner
Title:   Chief Financial Officer

 

MITEL US HOLDINGS, INC. By:   /s/ Colin McAnuff Name:   Colin McAnuff Title:  
Treasurer



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

Capitalized terms used herein and not otherwise defined shall have the meanings
set

forth in the Credit Agreement or the Commitment Letter, as the context shall
require.

 

Incremental Loans:  

Section 5.15 of the Credit Agreement will be amended to provide that (a) the
aggregate principal amount of all Incremental Loan Commitments permitted
pursuant to the Credit Agreement shall be increased from $150,000,000 to up to
$400,000,000, $300,000,000 of which shall be used to consummate the Acquisition
and the balance thereof shall only be used in connection with the Incremental
Facility on the Amendment Closing Date as described in Use of Proceeds below and
(b) Section 5.15(a) of the Credit Agreement shall be amended to include the
Incremental Facility.

 

    Consolidated EBITDA:  

Clauses (vi) and (xii) of the definition of Consolidated EBITDA in Section 1.1
of the Credit Agreement shall be amended and restated in their entirety to read
as follows:

 

(vi)    (I)(A) non-recurring cash charges and (B) cash charges related to
headcount reductions (including associated severance), operational improvements
or efficiencies, and similar restructuring and integration initiatives, in an
aggregate amount not to exceed during any period of four consecutive fiscal
quarters, 10% of Consolidated EBITDA for such period (as calculated before
giving effect to any addbacks pursuant to this clause (vi)(I) for the applicable
period); (II) non-recurring cash charges related to Project Athena (to be
defined in the Amendment) for the next five fiscal quarters following the First
Amendment Effective Date (to be defined in the Amendment) in an aggregate amount
not to exceed $30,000,000 during any four fiscal quarter period and (III)(A)
non-recurring non-cash charges and (B) non-cash charges related to headcount
reductions (including associated severance), operational improvements or
efficiencies, and similar restructuring and integration initiatives;

 

(xii)    (I) cost savings, synergies and operating expense reductions (in each
case, net of actual amounts realized), in each case, that are reasonably
expected by the Borrowers in good faith as of any date of determination to be
realized within twenty-four (24) months of the action giving rise to such cost
savings, synergy or operating expense reduction, net of the amount of actual
benefits realized from such actions (irrespective of whether any such action has
been taken as of the date of determination); provided that, such cost savings,
synergies and operating expense reductions (A) are reasonably identifiable and
factually supportable, and (B) do not exceed during any period of four
consecutive fiscal quarters, 15% of Consolidated EBITDA for such period (as
calculated before giving effect to any addbacks pursuant to this clause (xii)(I)
for the applicable period); provided further that, notwithstanding anything
herein to the contrary, the aggregate amount of all addbacks pursuant to clauses
(vi)(I) and (xii)(I) of this definition shall not exceed during any period of
four consecutive fiscal quarters 20% of Consolidated EBITDA for such period (as
calculated before giving effect to any addbacks pursuant to clauses (vi)(I) and
(xii)(I) of this definition for the applicable period) and (II) such cost
savings, synergies and operating expense reductions related to Project Shelby
(to be defined in the Amendment) for the next eight fiscal quarters following
the First Amendment Effective Date in an aggregate amount not to exceed
$25,000,000, in each case, that are reasonably expected by the Borrowers in good
faith as of any date of determination to be realized within twenty-four (24)
months of the action giving rise to such cost savings, synergy or operating
expense reduction, net of the amount of actual benefits realized from such
actions (irrespective of whether any such action has been taken as of the date
of determination); provided that, such cost savings, synergies and operating
expense reductions are reasonably identifiable and factually supportable; minus

 



--------------------------------------------------------------------------------

Permitted Acquisitions:  

The definition of “Permitted Acquisition” in Section 1.1 of the Credit Agreement
shall be amended to permit the Project Shelby acquisition.

 

Use of Proceeds:  

Sections 7.12 and 8.15 of the Credit Agreement will be revised to provide that
the proceeds of the Incremental Facility may be used solely to (a) finance a
portion of the Acquisition, (b) repay the outstanding Revolving Credit Loans and
(c) pay fees and expenses incurred in connection with the Transactions.

 

Financial Covenants:

 

The grid in Section 9.15(a) of the Credit Agreement shall apply to the Revolving
Credit Loan and the Initial Term Loans only and will be amended and restated in
its entirety to read as follows:

 

      Period    Maximum Ratio           Closing Date through June 30, 2017   
3.50 to 1.00           July 1, 2017 through June 30, 2018    4.25 to 1.00      
    July 1, 2018 through September 30, 2018    3.75 to 1.00           October 1,
2018 through December 31, 2018    3.50 to 1.00             January 1, 2019 and
thereafter    3.25 to 1.00    

Applicable Margin for Initial Term Loans and Revolving Credit Loans:   The
definition of “Applicable Margin” in Section 1.1 of the Credit Agreement will be
revised such that the grid applicable to the Initial Term Loans and the
Revolving Credit Loans will be amended and restated in its entirety to read as
follows:

    Pricing Level  

Consolidated Total Net

Leverage Ratio

  Commitment
Fee   LIBOR
Rate Loan   Base
Rate Loan         I   Less than 1.25 to 1.00   0.25%   1.75%   0.75%         II
  Greater than or equal to 1.25 to 1.00, but less than 1.75 to 1.00   0.25%  
2.00%   1.00%         III   Greater than or equal to 1.75 to 1.00, but less than
2.25 to 1.00   0.30%   2.25%   1.25%         IV   Greater than or equal to 2.25
to 1.00, but less than 2.75 to 1.00   0.35%   2.50%   1.50%         V   Greater
than or equal to 2.75 to 1.00, but less than 3.25 to 1.00   0.35%   3.00%  
2.00%         VI   Greater than or equal to 3.25 to 1.00   0.40%   3.25%   2.25%
   

       

The Applicable Margin with respect to the Initial Term Loans and the Revolving
Credit Loans shall be based on “Pricing Level VI” set forth above until the
first Calculation Date occurring after the first full fiscal quarter following
the First Amendment Effective Date and, thereafter the pricing level shall be
determined by reference to the Consolidated Total Net Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrowers preceding
the applicable Calculation Date.

 

Solely in connection with the Incremental Facility, the Applicable Margin in
respect of the Initial Term Loans shall not increase pursuant to Section
5.15(a)(ii)(F)(1)(y) of the Credit Agreement.

 



--------------------------------------------------------------------------------

Interest Rate for Incremental Facility  

The interest rate per annum applicable to the Incremental Facility shall be (a)
if the Borrowers’ corporate/corporate family ratings by S&P and Moody’s (the
“Corporate Ratings”) are B2 or better and B or better, respectively (in each
case with a stable or better outlook), (i) in the case of LIBOR Rate Loans, the
LIBOR Rate plus 4.25% and (ii) in the case of Base Rate Loans, the Base Rate
plus 3.25% and (b) if the Corporate Ratings are not as set forth in clause (a)
(including by reason of the absence of a Corporate Rating from either Moody’s or
S&P), (i) in the case of LIBOR Rate Loans, the LIBOR Rate plus 5.00% and (ii) in
the case of Base Rate Loans, the Base Rate plus 4.00%.

 

Maturity:  

The final maturity of the Incremental Facility will occur on the date that is
six years after the First Amendment Effective Date (the “Incremental Maturity
Date”).

 

LIBOR Floor:   Solely with respect to the Incremental Facility, in no event
shall LIBOR be less than 1.00%. Amortization:   The Incremental Facility will
amortize in equal quarterly installments in an aggregate annual amount equal to
1.00% of the original principal amount of the Incremental Facility, with the
remainder due on the Incremental Maturity Date. Financial Covenants with respect
to the Incremental Facility:  

None.

 

The Incremental Lenders shall not have voting rights with respect to amendments
or waivers of the financial covenants to the extent such covenants are not then
applicable to the Incremental Facility but shall otherwise be included in the
determination of Required Lenders.

Mandatory Prepayments:  

The Incremental Facility shall be required to be prepaid with (a) 50% of Excess
Cash Flow (to be defined in the Amendment) of the Borrowers and their
Subsidiaries for each Fiscal Year of the Borrowers (commencing with the Fiscal
Year ended December 31, 2018) with step-downs to 25% and 0% at Consolidated
Total Net Leverage Ratio levels of 2.50:1.00 and 2.00:1.00, respectively.

 

Mandatory prepayments of Excess Cash Flow shall be applied to the remaining
scheduled installments of principal of the Initial Term Loans and loans under
the Incremental Facility, including the final payment due on the maturity dates
thereof, in each case, on a pro rata basis.

Restricted Payments   Section 9.6(e) of the Credit Agreement will be revised
such that the Restricted Payment basket will be amended to $10,000,000 annually
if the Consolidated Total Net Leverage Ratio is greater than 3.25 to 1.00 with
no rollover from any prior period. Reductions in Commitments:  

The Borrowers shall pay a prepayment premium in connection with any Repricing
Transaction (as defined below) with respect to all or any portion of the
Incremental Facility that occurs on or before the date that is six (6) months
after the First Amendment Effective Date, in an amount equal to 1.00% of the
aggregate principal amount of the Incremental Facility subject to such Repricing
Transaction. No prepayment premium shall be required in connection with any
prepayments made after the date that is six months after the First Amendment
Effective Date.

 



--------------------------------------------------------------------------------

    

The term “Repricing Transaction” shall mean (i) any prepayment or repayment of
the Incremental Facility with the proceeds of, or any conversion of the
Incremental Facility into, any new incurrence or issuance of Indebtedness the
primary purpose of which is to bear interest with an “effective yield” that is
less than the yield applicable to the Incremental Facility and (ii) any
amendment to the Incremental Facility the primary purpose of which is to reduce
the yield applicable to the Incremental Facility (it being understood that (x)
any prepayment premium with respect to a Repricing Transaction shall apply to
any required assignment by a non-consenting Lender in connection with any such
amendment pursuant to so-called yank-a-bank procedures, (y) in each case, the
yield shall exclude any structuring, commitment and arranger fees or other
similar fees unless such similar fees are paid to all lenders generally in the
primary syndication of such new or replacement tranche of term loans) and (z) no
prepayment premiums shall be due in the case of a refinancing of the Incremental
Facility in connection with a transformative acquisition or in connection with a
“change of control” transaction or initial public offering of the Borrowers’
equity interests.

 



--------------------------------------------------------------------------------

ANNEX B

CONDITIONS ANNEX

Capitalized terms not otherwise defined herein have the same meanings as
specified

therefor in the Commitment Letter to which this Conditions Annex is attached.

Closing of the Amendment and the making of the extensions of credit under the
Incremental Facility will be subject solely to the satisfaction or waiver of the
conditions specified under the caption “Conditions to Commitment” of the
Commitment Letter and the following additional conditions (subject to the
Certain Funds Provisions (as defined below):

(a) The Administrative Agent shall have received a copy of the Amendment on the
terms set forth in the Term Sheet duly executed by each of the Credit Parties,
the Administrative Agent, the Required Lenders and the Incremental Lenders.

(b) No Default or Event of Default shall exist as of the date that the Merger
Agreement is executed and no payment or bankruptcy Event of Default shall exist
on the Amendment Closing Date.

(c) The Acquisition shall be consummated substantially concurrently with the
making of the Incremental Facility on the Amendment Closing Date pursuant to and
in accordance with the terms of the Merger Agreement, without giving effect to
any amendment, waiver, consent or other modification thereof that are material
and adverse to the Commitment Parties unless it is approved by the Commitment
Parties; provided that any changes to the definition of “Material Adverse
Effect” will be deemed to be material and adverse to the Commitment Parties;
provided, further, that the following shall not be deemed to be materially
adverse to the interests of the Commitment Parties: (i) any increase in
acquisition consideration unless funded with additional indebtedness and
(ii) any decrease in acquisition consideration if such decrease is less than 10%
of total acquisition consideration and is applied to reduce the loans under the
Incremental Facility and/or the Revolving Credit Loans (as reasonably determined
by the Lead Arrangers) on a ratable basis. The Administrative Agent shall have
received a certificate of a Responsible Officer of each Borrower certifying as
true and complete, copies of the Merger Agreement, together with all exhibits
and schedules thereto.

(d) Since March 31, 2017, there shall not have been any Company Material Adverse
Effect (as defined in the Merger Agreement).

(e) The Administrative Agent shall have received all fees due and payable
thereto or to any Lender on or prior to the Amendment Closing Date and all other
amounts due and payable pursuant to the Commitment Letter or the Fee Letter on
or prior to the Amendment Closing Date.

(f) The Lead Arrangers shall have received (i) audited financial statements for
the Acquired Company for the three fiscal years most recently ended at least 90
days prior to the Amendment Closing Date, (ii) unaudited consolidated balance
sheets and related statements of income and cash flows of the Acquired Company
for each fiscal quarter ended at least 45 days prior to the Amendment Closing
Date (other than any fiscal fourth quarter), and (iii) pro forma consolidated
balance sheet and related statement of income for the Borrowers and their
subsidiaries for the four-quarter period most recently ended at least 45 days
prior to the Amendment Closing Date (or 60 days for the fiscal quarter ending
June 30, 2017) giving pro forma effect to the Transactions, it being understood
that any purchase accounting adjustments may be preliminary in nature and be
based only on estimates and allocations determined by the Borrowers. The Lead
Arrangers acknowledge receipt of the audited financial statements for the
Acquired Company responsive to clause (i) above for the fiscal years ended
December 31, 2014, December 31, 2015 and December 31, 2016 and unaudited
consolidated financial statements for the Acquired Company responsive to clause
(ii) above for the fiscal quarter ended March 31, 2017.



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received for each Credit Party customary
closing certificates in form and substance consistent with those certificates
that were delivered on the original closing date of the Credit Agreement (the
“Closing Date”), in each case, after giving effect to the Transactions.

(h) The Administrative Agent shall have received customary opinions of counsel
to the Credit Parties addressed to the Administrative Agent and the Lenders with
respect to the Credit Parties, in form and substance consistent with those
opinions that were delivered on the Closing Date or otherwise reasonably
satisfactory to the Administrative Agent.

(i) The Administrative Agent shall have received, subject to the Certain Funds
Provision, all documents and instruments required for perfection of security
interests in the Collateral.

(j) At least two (2) Business Days prior to the Amendment Closing Date, the
Borrowers and the other Credit Parties will have provided to the Administrative
Agent the documentation and other information to the Lenders the documentation
and other information requested by the Administrative Agent in order to comply
with requirements of the PATRIOT Act, applicable “know your customer”,
anti-money laundering rules and regulations and Canadian Anti-Money Laundering &
Anti-Terrorism Legislation, to the extent such information has been requested
not less than eight (8) Business Days prior to the Amendment Closing Date (in
each case, in a manner consistent with the documentation and information
provided on or before the Closing Date in connection with the closing of the
Credit Agreement).

(k) The Borrowers shall provide the Lead Arrangers with a period of fifteen
consecutive business days (provided that, if such consecutive business day
period has not ended prior to August 18, 2017, then it shall not commence until
September 5, 2017) following the receipt of a confidential information
memorandum (in form and substance consistent with the confidential information
memorandum provided on or before the Closing Date in connection with the closing
of the Credit Agreement) prior to the Amendment Closing Date to syndicate all or
a portion of the Commitment Parties’ commitments under the Commitment Letter.

(l) The Borrowers shall use commercially reasonable efforts to obtain, at the
Borrowers’ expense, (i) a current corporate rating from S&P, (ii) a current
corporate family rating from Moody’s and (iii) a current rating with respect to
the Incremental Facility from each of S&P and Moody’s, in each case, prior to
the commencement of the general syndication of the Commitment Parties’
commitments under the Commitment Letter, and to participate actively in the
process of securing such ratings, including having senior management of the
Borrowers and (to the extent reasonable and practical) using commercially
reasonable efforts to cause appropriate members of management of the Acquired
Company meet with such rating agencies.

(m) The Administrative Agent shall have received a certificate, in form and
substance consistent with the certificate delivered on the Closing Date, and
certified as accurate by the chief financial officer, treasurer or controller of
the Parent, that after giving effect to the Transactions, the Credit Parties and
Subsidiaries thereof on a Consolidated basis are Solvent.



--------------------------------------------------------------------------------

Notwithstanding anything in this Annex B, the Commitment Letter, the Fee Letter,
the Amendment, the Credit Agreement or any other letter agreement or other
undertaking concerning the financing of the transactions contemplated hereby to
the contrary, (a) the only representations relating to the Borrowers and their
subsidiaries (including the Acquired Company) the accuracy of which shall be a
condition to the availability of the Incremental Facility on the Amendment
Closing Date shall be (i) such of the representations made by or on behalf of
the Acquired Company in the Merger Agreement as are material to the interests of
the Lenders, but only to the extent that a Borrower or any of its affiliates has
the right (without regard to notice or lapse of time or both) to terminate its
obligations under the Merger Agreement or decline to consummate the transactions
contemplated by the Merger Agreement as a result of a breach of such
representations in the Merger Agreement (the “Company Representations”) and
(ii) the Specified Representations (as defined below) and (b) the terms of the
Amendment shall be in a form such that they do not impair availability of the
Incremental Facility on the Amendment Closing Date if the conditions set forth
in under “Conditions to Commitment” in the Commitment Letter and in this Annex B
are satisfied or waived; it being understood that (I) to the extent a lien on
any Collateral (as defined in the Credit Agreement) (other than a lien that may
be perfected by the filing of a Uniform Commercial Code financing statement or
by possession of certificates representing capital stock or other certificated
security, together with transfer powers therefor) is not provided on the
Amendment Closing Date after your use of commercially reasonable efforts to do
so, the perfection of such Collateral shall not constitute a condition precedent
to the availability of the Incremental Facility on the Amendment Closing Date
but shall be required to be delivered not later than 45 days (which may be
extended by the Administrative Agent) after the Amendment Closing Date pursuant
to arrangements to be mutually agreed and (II) nothing in the preceding clause
(a) shall be construed to limit the applicability of the other individual
conditions expressly listed in this Annex B. For purposes hereof, “Specified
Representations” means the representations and warranties with respect to the
Borrowers and their subsidiaries in the Loan Documents relating to legal
existence, good standing, corporate power and authority, due authorization,
execution and delivery, in each case as they relate to the entering into and
performance of the Loan Documents, the enforceability of the Loan Documents, the
creation, validity and perfection of security interests in the Collateral
(subject to clause (b)(I) above), Solvency after giving effect to the
Transactions, no conflicts with the Borrowers’ and their subsidiaries’ charter
documents, Federal Reserve margin regulations, sanctions, anti-terrorism and
anti-money laundering (including OFAC, the FCPA, the UK Bribery Act 2010 and
other similar applicable anti-corruption legislation in other jurisdictions),
the Investment Company Act, PATRIOT Act and the status of the Incremental
Facility as senior debt (if applicable). For the avoidance of doubt, the
foregoing provisions of this paragraph are sometimes referred to as the
“Certain Funds Provisions”.